Melvin Mayfield, Judge, concurring. I concur in the majority opinion. The only real reason the appellant gives for faulting the provision of the Workers’ Compensation Law giving finality to a joint petition settlement is “without giving the claimant the opportunity to have a ‘hammer’ over the Second Injury Fund, it can delay and have a potential veto on any possible settlement.” Whatever that means, I see nothing in the Act to indicate that a claimant has a right to pursue a claim for an injury after the Commission has approved a joint petition settlement for that injury. Ark. Code Ann. § 11-9-805 (1987) clearly leaves the approval of the settlement to the discretion of the Commission except that it must find the settlement to be in the best interest of the claimant in order to approve it. And section 11-9-805(d) even provides that “no appeal shall lie from an order or award allowing or denying a joint petition.” Pursuant to Amendment 26 of the Arkansas Constitution, our first workers’ compensation law was enacted by the General Assembly as Act 319 of 1939. Section 19 of that Act did not contain a provision for a joint petition settlement. However, Initiated Act No. 4, adopted by the people at the General Election in November of 1948, see Acts of Arkansas 1949, page 1420, amended section 19 of the 1939 Act to authorize a joint petition settlement. See Ark. Stat. Ann. § 81-1319(/) (Supp. 1949). That provision has remained unchanged to the present date, and it clearly provides that Commission approval of a joint petition settlement eliminates the Commission’s jurisdiction over “any claim for the same injury or any results arising from it.” Furthermore, we have said that while as a general rule the law favors compromise settlements, that rule does not apply to joint petition settlements. See Odom v. Tosco Corporation, 12 Ark. App. 196, 199, 672 S.W.2d 915 (1984). So, I am not persuaded that we should help the claimant to “have a hammer” over the Second Injury Fund in order to force it to make a joint petition settlement. In addition to the statutory finality given to joint petition settlements, I would affirm the Commission’s decision in this case for another reason. We stated a general rule in Farmers and Merchant’s Bank v. Deason, 25 Ark. App. 152, 155, 752 S.W.2d 777 (1988), that “we do not address issues raised for the first time on appeal,” and cited for authority C & L Trucking, Inc. v. Allen, 285 Ark. 243, 686 S.W.2d 399 (1985), where the Arkansas Supreme Court said the same thing. See 285 Ark. at 247. The same rule applies in appeals from the Workers’ Compensation Commission. In Jeffery Stone Co. v. Raulston, 242 Ark. 13, 412 S.W.2d 275 (1967), the court did not agree with the appellant’s contentions for two reasons: First, the issue was not raised before the Commission and, under our well established procedural practice, it cannot be raised here. 242 Ark. at 17. See also Hawthorne v. Davis, 268 Ark. 131, 134, 594 S.W.2d 844 (1980); Dedmon v. Dillard Department Stores, Inc., 3 Ark. App. 108, 111, 623 S.W.2d 207 (1981). Here, I do not believe the appellant presented the issue to the Commission that it now attempts to present to this court. The record shows that on March 11, 1987, the appellant’s attorney wrote a letter to an attorney for the employer’s insurance carrier setting out his understanding of the terms of their agreement to settle the appellant’s claim against the employer. A paragraph of that letter stated: By copy of this letter to the Springdale Division, I am requesting that they place official notice to the second injury fund of the time and place of the Joint Petition. Furthermore, by copy of this letter to the second injury fund, I am indicating that I am not waiving my right to proceed against the second injury fund but am only preparing the Joint Petition to preclude my right to proceed against the parties to the Joint Petition. The letter shows a copy to James D. Emerson, A.L.J., at an address in Springdale. The next page of the record contains a letter from James D. Emerson, dated March 12, 1987, to appellant’s attorney. The letter contains one paragraph which reads as follows: A joint petition, if approved, is a final adjudication of all issues and will affect the rights and obligations of all parties. With this in mind, please advise if you are ready to proceed with a joint petition. The record does not contain a response to this letter but on March 19, 1987, the appellant’s attorney and the attorneys for the employer’s carrier appeared at a hearing before Judge Emerson. At the conclusion of the hearing, the judge asked the appellant if he understood that an approval of the joint petition would end his claims. After receiving an affirmative reply, the record shows the following questions by the judge and answers by the appellant: Q. It’s the end of any and all benefits that you might expect to receive as a result of any of these injuries? A. Yes Sir. Q. And that if in fact in the future you do require additional medical treatment, although Dr. Runnels doesn’t feel like you might, if you did it’s going to be up to you? A. Yes. Q. Do you understand that? A. Yes. Q. ' That this will end any weekly benefits that you might receive, any rehabilitation benefits that you might be entitled to, in other words retraining into some sort of another job. Do you understand that? A. Yes Sir. Q. And it ends your right to see, to have determined the amount of permanent disability you would be entitled to. You might go to a hearing, you might receive more than this or less or about the same. A. Yes Sir. Q. But you’re giving up your right to see. Do you understand? A. Yes Sir. Q. With those things in mind do you feel like that [sic] this settlement is in fact in your best interest? A. Yes Sir. Q. And do you want to proceed with this and end it all here today? A. Yes Sir. The judge then stated he would approve the joint petition and the record contains the Order signed by the judge. It recites that a hearing was held, sets out the amount that is to be paid, and concludes as follows: IT IS FURTHER ORDERED that upon payment of these sums by the respondents, this claim shall be forever barred and the Arkansas Workers’ Compensation Commission loses any and all jurisdiction. Nothing is said in the Order about any right to proceed against the Second Injury Fund, and it is clear by the last sentence quoted above that the law judge did not consider that such right existed. To make this even more clear, the appellant’s attorney afterwards wrote the law judge, on April 1,1987, and asked that this matter be set for a hearing against the Second Injury Fund. By letter dated April 10, 1987, the law judge answered and informed appellant’s attorney that “I do not have jurisdictional authority to now set this case down for a further hearing, or enter any additional orders.” Appellant’s notice of appeal was from this “letter opinion.” Under the above factual circumstances, I do not think the issue the appellant seeks to raise in this appeal was raised before the Commission, and it should not be considered by this court on appeal. This case is not like the case of Stratton v. Death and Permanent Total Disability Trust Fund, 28 Ark. App. 86, 770 S.W.2d 678, decided today by this court. In that case the joint petition attempted to reserve the claimant’s right to proceed against the Fund. Here, the joint petition, signed by appellant and his attorney, makes no mention of the issue the appellant now argues on appeal. The only thing that could be considered an attempt to reserve the right to proceed against the appellee Fund in this case is the statement in the March 11, 1987, letter from appellant’s attorney to the attorney for the employer’s insurance carrier to the effect that the right to proceed against the Fund was not being waived. Not only was this not addressed to the law judge, the letter from the judge to appellant’s attorney setting the hearing on the joint petition made it very clear that approval of the petition would be a final adjudication. Without any objection to the position set out in the law judge’s letter, I do not think the appellant can complain on appeal of the action of the law judge that appellant’s attorney either consented to, or acquiesced in. See Briscoe v. Shoppers News, Inc., 10 Ark. App. 395, 401, 664 S.W.2d 886 (1984). The issue appellant argues here was simply not raised below. So, for this additional reason, I agree to affirm the Commission. Rogers, J., joins in this concurrence.